Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37-55 and 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 4,782,824 to Davies.
Claim 37, a frame comprising a left side projection 56 including a first projection 56 coupled to a second projection, the first and second projections configured to cooperate and delineate a first concavity; a right side projection 56 including a third projection coupled to a fourth projection, the third and fourth projections configured to cooperate and delineate a second concavity; and wherein the left and right side projections define arcuate connector integrally coupling the first projection to the second projection and delineating a third concavity toward the back of neck of the user. Davis discloses that the frame is resilient, but is silent to the frame being fabricated from a resilient polymer. Selecting from a plethora of known resilient and malleable materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select a resilient polymer yielding predictable results that provide an equivalent and alternative material to construct the frame of Davies.
Claim 38, Davies discloses the frame wherein the arcuate connector includes an orifice toward to the front of a user’s neck (fig. 1-2).
Claim 39, Davies discloses the frame wherein the orifice is longitudinally elongated and has a length several times its height (fig. 2).
Claim 40, Davies discloses the frame wherein the orifice includes a non-planar profile across two perpendicular planes (fig. 2).
Claim 41, Davies discloses the frame wherein: the first projection includes a first helical shaped surface; the second projection includes a second helical shaped surface; and, the first helical shaped surface is a mirror image of the second helical shaped surface (fig. 2).
Claim 42, Davies disclose the frame wherein: the first concavity has a first arcuate profile; the second concavity has a second arcuate profile; the third concavity has a third arcuate profile; the third arcuate profile between the first and second arcuate profiles (fig. 2).
Claims 43 and 52, Davies discloses the frame the first projection includes a first upper paddle section; the second projection includes a second lower paddle section; the first paddle section and the second paddle sections cooperating to delineate the first left side concavity.
Claims 44 and 53, Davies discloses the frame wherein: the third projection includes a third upper paddle section; the fourth lower projection includes a fourth paddle section; the third paddle section and the fourth paddle sections cooperating to delineate the second right side concavity.
Claims 45, 54, and 57, Davies discloses the frame wherein the frame comprises
a single piece, but is silent to the frame being molded. Selecting from a plethora of known manufacturing processes is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective date of the invention to select a molding process yielding predictable results that provide an equivalent and alternative process to manufacture the frame.
Claim 46, Davies discloses a frame 50 comprising a connector 56 having a semi- circular profile demarcating a semi-circular shaped depression; a first upper left side limb connected to the connector; a second lower left side limb connected to the connector and cooperating with the first limb to delineate a first left side gap therebetween, the second limb having mirrored symmetry with respect to the first limb; a third upper right side limb operatively coupled to the connector; and a fourth lower right side limb operatively coupled to the connector and cooperating with the third limb to delineate a second right side gap therebetween, the fourth limb having mirrored symmetry with respect to the third limb; wherein the frame is fabricated from a resilient material, and resiliency of the frame is capable of providing increased deformation resistance as a weight applied to the frame increases. Davis discloses that the frame is resilient, but is silent to the frame being fabricated from a resilient polymer. Selecting from a plethora of known materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select a resilient polymer yielding predictable results that provide an equivalent and alternative material to construct the frame of Davies.
Claim 47, Davies discloses the frame wherein the connector includes an orifice (fig. 2). Claim 48, Davies discloses the frame wherein the orifice is longitudinally elongated and has a length several times its height (fig. 2).
Claim 49, Davies discloses the frame wherein the orifice includes a non-planar profile across two perpendicular planes (fig. 2).
Claim 50, Davies discloses the frame wherein: the first limb includes a first helical shaped surface; the second limb includes a second helical shaped surface; and the first helical shaped surface is a mirror image of the second helical shaped surface (fig. 2). Claim 51, Davies discloses the frame of claim 46, wherein: the first gap has a first arcuate profile; and the second gap has a second arcuate profile (fig. 2).
Claim 55, Davies discloses a frame comprising a connector 56 having a semi- circular outer profile that delineates a first concavity; a first upper left side limb and a second lower left side limb operatively coupled to a first side of the connector and spaced apart from one another via the connector, the first and second limbs cooperating to delineate a first left side cup, where the first limb includes a first limb concave arcuate surface angled toward a second limb concave arcuate surface of the second limb, where the second limb concave arcuate surface is angled toward the first limb concave arcuate surface; and a third upper left side limb and a fourth lower right side limb operatively coupled to a second side of the connector, the third limb includes a third limb arcuate surface angled toward a fourth limb arcuate surface of the fourth limb, where the third limb arcuate surface and the fourth limb arcuate surface cooperate to delineate a second right side cup, and where the first side is generally opposite the second side. Davis discloses that the frame is resilient, but is silent to the frame being fabricated from a resilient polymer. Selecting from a plethora of known materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select a resilient polymer yielding predictable results that provide an equivalent and alternative material to construct the frame of Davies.
Allowable Subject Matter
Claims 56 and 58-62 are allowed.

Response to Arguments
Applicant's arguments filed 05/02/22 have been fully considered but they are not persuasive.  Contray to the Applicant’s remarks, Davis makes no mention of the frame being rigid.  Moreover, as acknowledged by the Applicant Davis discloses the frame being constructed with a resilient and malleable material.  Resilient is customarily defined as material being able to recoil and spring back into shape after bending or being compressed.  Malleable is defined as a material as able to be deformed without breaking or cracking, pliable.  PRINCIPLES OF LAW  "Section 103 forbids issuance of a patent when 'the differences between the subject matter sought to be patented and the prior art are suchthat the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.'" KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1734 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.   As previously stated, selecting from a plethora of known resilient and malleable materials is considered an obvious modification and one having ordinary skill in the art would not have found it novel nor inventive to merely select a resilient polymer yielding predictable results that provide an equivalent and alternative material to construct the frame of Davies. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673